Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 22 are objected to because of the following informalities: 
Claim 15, line 5, the word “member” after “a pair of side plate” should be changed to – members --, 
Claim 22, line 3, the word “member” after “a pair of side plate” should be changed to – members --, and 
Claim 22 recites “a pair of side plate member” in line 3, but it appears that claim 1 recites “a pair of side plate member” in line 12. Therefore, the word “a” before “pair of side plate members” should be changed to – said – or – the – to specifically and particularly point out the subject matter of the application. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, and 12-14 are of U.S. Patent No. 10,549,431. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the Patent recites the identical subject matter. 
Claim 15 of the instant application and Claim 1 of the Patent recites “modular gripper assembly comprising: a body having a trident section and cylindrical section, the trident section includes a pair of side walls and a center wall, the cylindrical section includes a excludes the language or structures of “the trident section comprises a trident structure that includes, at one end” (Claim 1, lines 3-4 of Patent ‘431), “the cam assembly” to “extends laterally outward with respect to a cylinder bore axis to receive” (Claim 1, lines 11-12 of Patent ‘431), and “blind” before “slots (in lines 17 and 18). 
Both Claim 16 of the instant application and Claim 2 of the Patent recites “the pair of side walls is provided with a groove on both peripheral side to receive the pair of side plates.
Both Claim 17 of the instant application and Claim 3 of the Patent recites “the pair of slide plates being reversible and interchangeable to either side groove of the wall.” 
Both Claim 18 of the instant application and Claim 5 of the Patent recites “a through-slot in each of the pair of opposable jaw members, the jaw members being independently removable and replaceable by other jaw members.” 
Both Claim 19 of the instant application and Claim 7 of the Patent recites “a jaw opening angle adjustment assembly.” 
Both Claim 21 of the instant application and Claim 10 of the Patent recites “the center wall includes a groove, with at least one threaded hole, on a top surface to receive a triangle shaped bracket.” 

Both Claim 23 of the instant application and Claim 13 of the Patent recites “the sensor brackets being bi-directionally mounted on either side of the gripper, the sensor bracket is either fixed or movable from one side of the trident portion to the other.
Both Claim 24 of the instant application and Claim 14 of the Patent recites “the sensor bracket includes a guiding track to receive an integrated sensor cover, the sensor cover is adjustable relative to the sensor flag and is mounted to the sensor bracket.” 
Response to Arguments
Applicant’s arguments, filed 12/3/2020, with respect to the rejection(s) of claim(s) claims 1-14 under 35 USC 112, second paragraph, and 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Note that applicant originally filed Dec 17, 2019 with two sets of claims where applicant cancelled claims 1-14 and presents new claims 15-24. However, upon further consideration, a new ground(s) of rejection is made in view of the nonstatutory double patenting rejection. Claims 15-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, and 12-14 are of U.S. Patent No. 10,549,431.
Allowable Subject Matter
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Filipiak et al. (US 2002/0093211) (See IDS) shows a body having a trident section (See Fig. 3) and cylindrical section (12), the cylindrical section (12) includes a fluid driven powering assembly; a pair of opposing jaw members (20, 22) pivotally secured to the trident portion about separate pivot pins; a cam assembly operatively connected to a piston rod (24) of the fluid driven powering assembly, the cam assembly extends laterally outward with respect to a cylinder bore axis to receive a cam bush (30) that engages with a through slot (40, 42) on each of the pair of opposing jaw members, the jaws rotate with respect to one another in response to fluid power in the cylindrical section; but does not specifically teach or suggest “the trident section comprises at one end, a pair of side walls along with a center wall, and a pair of side plate members, each slide plate member having an elongated blind slot that receives an end of the cam assembly, the ends travel in the blind slot” in combination with other structural limitations.
Waldorf et al. (US 2008/0018124) (see PTO-892) or Zimmerman et al. (US 2016/0082601) (see the attached PTO-892) shows the structural limitations as recited in claim 1, but it fails to show “the trident section comprises at one end, a pair of side walls along with a center wall. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3652